PER CURIAM.
The judgments under review by this appeal and cross-appeal are affirmed upon a holding that: (a) the award of attorneys fees was well within the trial court’s discretion to set as such is supported by competent evidence in this record, Krasner v. Krasner, 339 So.2d 674 (Fla.3d DCA 1976); and (b) the set-off awarded as to child support arrearages herein was permissible on this record as such represented expenses laid out by the husband for the proper support of the children. Jimenez v. Jimenez, 309 So.2d 38 (Fla.3d DCA 1975); Warrick v. Hender, 198 So.2d 348, 351 (Fla. 4th DCA 1967); § 61.13(4), Fla.Stat. (1977).